


Exhibit 10.1

 

[g178442ksi001.gif]

 

October 26, 2015

 

Jon Rubin

108 West Mountain Rd
West Simsbury, CT 06092

 

Dear Jon:

 

Reference is hereby made to a certain employment agreement between Jonathan
Rubin and Magellan Health Services, Inc. (‘Magellan”), dated August 11, 2008, as
amended (the “Employment Agreement”), an amendment to the Employment Agreement
dated April 28, 2014 (the “First Amendment”) and an amendment to the Employment
Agreement dated April 28, 2015 (the “Second Amendment”). This letter will
memorialize a third amendment to the Employment Agreement between you and
Magellan as follows:

 

1.              The First Amendment and the Second Amendment are hereby
terminated and are null and void.

 

2.              You shall remain employed with Magellan as Chief Financial
Officer pursuant to the terms of the Employment Agreement as further amended
pursuant to the terms of this letter amendment (the “Third Amendment”).

 

3.              Pursuant to Magellan’s Equity Award Policy and Magellan’s 2011
Management Incentive Plan, you will be granted stock options vesting in equal
pro-rata amounts over three years on each anniversary date of such grant at an
exercise price equal to the closing price of a share of Magellan Common Stock
(“Common Stock”) on the date of grant. The number of options to be awarded shall
be equal to $1,252,610 divided by the Black Scholes value of a share of Common
Stock on the date of grant as determined by Magellan consistent with the usual
methodology for the grants to other Magellan employees. The term of such options
shall be ten years.

 

4.              Pursuant to Magellan’s Equity Award Policy and the 2011
Management Incentive Plan, you will be granted Restricted Stock Units vesting in
equal pro-rata amounts over three years on each anniversary date of such grant
equal to $390,000 divided by the closing price of the Common Stock on the date
of grant.

 

5.              Upon your retirement from employment with Magellan as defined in
Magellan’s Equity Retirement Policy (except for the requirement that you be age
65 or older), all of your outstanding and unvested stock options, restricted
stock units and performance share units

 

4800 N. Scottsdale Road, Suite 4400, Scottsdale, AZ 85251 Office 602.572.2520
Fax 888.656.6003

 

--------------------------------------------------------------------------------


 

shall continue to vest in accordance with their original terms without any
requirement of your continued employment with Magellan. You will not be
considered retired for this purpose if you become a full- time employee or if
you are employed by another employer to serve as Chief Financial Officer or an
executive officer. You will have the right to be considered retired for this
purpose if you serve on boards of directors and/or become a part-time
consultant.

 

6.              Except as amended in this letter, the terms of your Employment
Agreement and the First Amendment shall remain in full force and effect.

 

Please indicate your agreement to the terms of this letter by signing below.

 

Sincerely,

 

 

 

 

 

/s/ Barry Smith

 

 

 

 

 

Barry Smith

 

 

Chairman and CEO

 

 

 

 

 

Agreed and Accepted:

 

 

 

 

 

 

 

By

/s/ Jonathan Rubin

 

Date:

October 26, 2015

 

Jonathan Rubin

 

 

 

 

 

cc: File

 

 

 

--------------------------------------------------------------------------------
